DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Withdrawn Finality 
During interview on 01/18/2022 with Mr. Harry Guttman, Reedy to US2014/0343208 cannot be prior art due to its publication date being later than the effective filing date of the instant invention.   The examiner agrees that rejections onto claim 14-19 relied on this reference have been withdrawn.   Therefore, applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action dated on 11/15/2021  is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   Claim 13 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11, 13 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Delfosse (US5292365). 
Delfosse teaches mineral filler or pigment material having average  particle size in the range of 0.4 to 1.5 µm (col. 7 lines 35-39, claim 1), the top cut between 4 and 7 µm (claim 8), which means 100% of particle (apparently 98% of particles i.e. D98) having size in such range (col. 7 lines 40-43, col. 8 lines 6-15).  Delfosse disclose such mineral material (natural calcium carbonate)  can be natural calcite, limestone, white marble (col. 2 lines 7-11). 
Delfosse disclosed average particle size and top cut particle size  overlapping with those of instantly claimed, thus renders a prima facie case of obviousness (see MPEP 2144. 05 I). 
Delfosse also teaches average particle diameter and particle size distribution are particularly important for the properties of the paper fillers and coating pigments (col. 7 
Delfosse also discloses top cut less than 7 µm is necessary to achieve perfect smoothness and good gloss in the coated paper (col. 8 lines 12-15). It would have been obvious for one of ordinary skill in the art to adopt a top cut D98  from 1.8 to 5.9 µm as that of instantly claimed via optimization (see MPEP 2144.05 II)  for help obtaining a calcium carbonate material providing d perfect smoothness and good gloss in the coated paper as suggested by Delfosse (col. 8 lines 12-15). 
As for the claimed “ wherein the calcium carbonate after grinding in step a) and before  optional treatment in step d) has a BET/N2 specific area of from 3 m2/g to 13 m2/g,  it appears to one of ordinary skill in the art whether such BET/N2 specific area is  only a BET/N2 specific area for one of the intermediate product during the process of forming such mineral material after grinding step a) and before step d), but it is not BET/N2 specific area for the instantly claimed miner material, hence, such limitation cannot render the claimed mineral material patent distinct.   In arguendo about such BET/N2 specific area being the formed final mineral material’s BET/N2 specific area, Delfosse further teaches the calcium carbonate having specific surface area 6 to 13 m2/g (claim 6, 7).  Delfosse also teaches such specific surface area is unexpectedly important for achieving maximum filing ratios and optimum rheological properties (col. 8 lines 18-34).  

Regarding claim 2-3 and 7-9, Delfosse already teaches such limitation as discussed above. 
Regarding claim 4-6 and 10-11, 20,  Delfosse already teaches a same or substantially the same mineral material as discussed above.  As for the claimed process step limitations, please see similar remarks as stated above. 
Regarding claim 13,  as for the claimed  “a product being paper,  paint, a coating etc.”, such recitation  does not require any additional structural limitation except the mineral material in claim 1.   Delfosse  further discloses paper using such mineral fillers  the natural calcium carbonate being used as paper coating and paint (col. 1 lines 12-31), hence, a product being paper is envisioned hereof. 
Claim  12 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Delfosse (US5292365) as applied above, and view of  Kahanna (WO2010/030579). 
Regarding claim 12, Delfosse does not expressly teach mineral material, e.g. calcium carbonate  being treated with claimed carboxylic acid (e.g. stearic acid).

It would have been obvious for one of ordinary skill in the art to adopt stearic acid as shown by Kahanna to treat calcium carbonate of Delfosse because by doing so can render the calcium carbonate surface hydrophobic to increase its compatibility with other materials in downstream applications as suggested by Kahanna ([002],[0003],  [006], [0037]).
Claims  14-19  are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Delfosse (US5292365) as applied above, and view of McConnell (US2009/0170994). 
Regarding claim 14-18,   the recited thermoplastic polymer product does not have any additional structural limitation to make the mineral material patentable distinct, rather just conventional thermoplastic polymer material.  
McConell teaches calcium carbonate can be also used as a filler in rubber or plastics compositions while thermoplastic resin, polyester resins, polyolefin resins such as polyethylene, polypropylene, acrylic resins, methacrylic resins, vinyl chloride resins, vinylidene chloride resins, polyurethane resins, and polyimide resins etc. can be used together with calcium carbonate ([0042]-[0045]) and blending ratio of the calcium carbonate to resin is 1 to 100 parts of calcium carbonate  relative to 100 parts by weight of resin ([0050]). 
	It would have been obvious for one of ordinary skill in the art to adopt such well-known 1 to 100 parts of calcium carbonate relative to 100 parts of  thermoplastic resin such as polyethylene, vinly chloride resin (PVC) etc. as shown by McConell for help 
As for the claimed properties in claim 18,  McConell  already teaches a same or substantially the same thermoplastic product of vinly chloride resin (noted  PVC is a well-known widely used vinly chloride resin)  comprising miner filler, i.e. 1 to 100 phr mineral loaded into PVC,  therefore, same or substantially the same properties as that of claimed would be expected. 
Regarding claim 19, the recited limitation just an intended use for the instantly claimed product and such limitation does not render the instantly claimed product containing mineral material patentable distinct as compared to  prior art  disclosed mineral material product. 
Claims  14-19  are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Delfosse (US5292365)  in view of McConnell (US2009/0170994) as applied above, and further in view of  Nizamov (RU2264419C1) (For applicant’s convenience, Machine translation has been provided hereof for citations). 
Regarding claim 17,  in arguendo about McConell not expressly teaching PVC,  Nizamov teaches PVC can be used together with mineral filler comprising limestone, marble etc. for making desired building materials (page 2 last 8 paragraphs., page 5 first para.). 
It would have been obvious for one of ordinary skill in the art to adopt such well-known PVC  as shown by Nizamov to practice the vinly chloride resin of Delfosse in 
As for the claimed properties in claim 18,  Delfosse, McConell and Nizamov   suggests  a same or substantially the same thermoplastic product of PPVC  comprising same or substantially the same miner filler, i.e. 1 to 100 phr mineral loaded into PVC,  therefore, same or substantially the same properties as that of claimed would be expected. 
Regarding claim 19, the recited limitation just an intended use for the instantly claimed product and such limitation does not render the instantly claimed product containing mineral material patentable distinct as compared to  prior art  disclosed mineral material product. 

Response to Arguments
Applicant's amendments filed on 10/05/2021  have been acknowledged thus previous 112 rejections have been withdrawn. 
Applicant's arguments filed on 10/05/2021  have been fully considered but they are not persuasive.  In response to applicant’s arguments about Applicant’s claims do not go beyond one or more of Delfosse-required properties or examiner not established inherency to show applicant’s claimed properties are found in Delfosse,  first of all, instant claims direct to a mineral material obtained by a process consisting of steps a), 2 specific surface area direct to a mineral material after grinding in step e) and before optional treatment in step d),  wherein the obtained mineral material has a top cut d98 from 1.8 µm to 5.9 µm (see instant claim 1).  It is noted that such claim language does not exclude  the instantly claimed mineral material not having properties beside d98 from 1.8 µm to 5.9 µm or BET/N2 specific surface area.  Secondly, the examiner made an obvious rejection onto the instantly claimed mineral material  based on Delfosse’s teachings wherein Delfosse disclosed average particle size and top cut particle size  respectively overlap with those of instantly claimed, thus renders a prima facie case of obviousness (see MPEP 2144. 05 I).    Delfosse also teaches average particle diameter and particle size distribution are particularly important for the properties of the paper fillers and coating pigments (col. 7 lines 25-39),  hence it would have been obvious for one of ordinary skill in the art to adopt a median particle diameter of 1.1 to 1.5 µm as that of instantly claimed via optimization (see MPEP 2144. 05 II) for help obtaining mineral filler or pigment  material providing desired opacity and mechanic properties to paper fillers and coating pigments as suggested by Delfosse (col. 7 lines 25-39).   
In response to applicant’s arguments about Delfosse’s top cut requiring all particles being lower than the top cut diameter therefore applicant’s D98 is always lower than the top cut for the same particle distribution,  as applicant noticed Delfosse requires all particles being less than the top cut diameter (col. 7 lines 40-45).  Delfosse also teaches the  lower top cut less than 5 µm is particularly economical (col. 8 lines 1-18).  Therefore,  Delfosse disclosed top cut value is substantially overlapping with that of instantly claimed, thus renders a prima facie case of obviousness (see MPEP 2144. 98  from 1.8 to 5.9 µm as that of instantly claimed via optimization (see MPEP 2144.05 II)  for help obtaining a calcium carbonate material providing d perfect smoothness and good gloss in the coated paper as suggested by Delfosse (col. 8 lines 12-15).   In other words, such claimed mineral material size and top cut value are just obvious modifications for one of ordinary skill in the art based on Delfosse’s teachings.  
	In response to applicant’s arguments about instant application can including particles being more than 7 micron,  applicant is kindly reminded to check his/her own claimed scope, for example, claim 1  recites a mineral material obtained by a process consisting of steps a), b), c), optional step d) and e),  the BET/N2 specific surface area direct to a mineral material after grinding in step e) and before optional treatment in step d),  wherein the obtained mineral material has a top cut d98 from 1.8 µm to 5.9 µm (see instant claim 1), wherein such claim does not require existence of particles being larger than 7 micron at all.  In other words, such argued features is not even claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN LI/Primary Examiner, Art Unit 1759